persons without prior approval, used drugs, failed to pay supervision fees,
                and was convicted of a subsequent felony. The evidence shows that
                Morales's conduct was not as good as required by the conditions of
                probation, and we conclude the district court did not abuse its discretion
                by revoking his probation rather than taking an alternative action.     See
                NRS 176A.630 (identifying actions the court may take upon determining
                probationer violated a term of probation). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                           Act_t vetzt,
                                                    Hardesty


                                                          as..;1,14
                                                             .                    J.
                                                    Douglas


                                                                                  J.



                cc:   Hon. Elliott A. Sattler, District Judge
                      Washoe County Public Defender
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A